The questions raised in the motion for rehearing have to do with the contention of the appellant that in seizing the whisky and the still with which it was manufactured under a search-warrant and in refusing to re-deliver it to the appellant upon his motion and in receiving in evidence testimony concerning its discovery under the search-warrant, the provisions of the Constitution of the United States and of this State relating to searches and seizures were violated. The views of this court touching the legal questions involved were expressed in the case of Welchek v. State, 93 Tex.Crim. Rep., 247 S.W. Rep. 524, and to the views there expressed, which are determinative of the points raised in this case, adherence is given.
The motion for rehearing is therefore overruled.
Overruled.